Case 2:20-cv-09766-SB-GJS Document 26 Filed 08/23/21 Page 1 of 1 Page ID #:461



                                                            August 23, 2021
  1                                                             VPC
  2
                                                                JS-6
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  8
  9
      LETICIA IGELSIAS, an individual,               CASE NO. 2:20-CV-09766-SB-GJSx
 10
                   Plaintiff,                        Judge: Stanley Blumenfeld, Jr.
 11                                                  Courtroom: 6C
            vs.
 12                                                  ORDER ON STIPULATION TO
    TARGET CORPORATION, a                            DISMISS ENTIRE ACTION WITH
 13 Minnesota Corporation doing business             PREJUDICE
    as TARGET; and DOES 1 to 25,
 14 Inclusive,                                       Action filed: October 23, 2020
                                                     State Action Filed: July 10, 2020
 15                Defendants.
 16
 17
 18
            On August 20, 2021, the parties jointly submitted a Stipulation of Dismissal,
 19
      dismissing this entire action and claims herein, with prejudice, to the Court.
 20
      Accordingly, this action and all claims herein are dismissed with prejudice, and the
 21
      parties will bear their own respective attorneys’ fees and costs.
 22
            IT IS SO ORDERED.
 23
 24 Dated: August 23, 2021
 25
 26
                                                        Stanley Blumenfeld, Jr.
 27                                                    United States District Judge
 28

                                                 1
